DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
 
Allowable Subject Matter
Claims 7-12, 16-20, 24-31 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/19/22. 
Regarding independent claim 7, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the first sleeve and the second sleeve are different sizes; a first collar configured to compress the first sleeve onto the first insulated lead to form a seal between the first insulated lead and the elongate member; a second collar configured to compress the second sleeve onto the second insulated lead to form a seal between the second insulated lead and the elongate member; a connector configured to be received by elongate cavity, the connector configured to electrically connect an inner conductor of the first insulated lead with an inner conductor of the second insulated lead, wherein the fitting is configured to operate at a temperature greater than 700 degrees Fahrenheit; and a first insulator configured to inhibit electrical contact between the interior surface of the elongate member and one or more of the connector, the inner conductor of the first insulated lead, and the inner conductor of the second insulation lead, wherein the fitting is configured to form a hot-cold junction. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein at least two of the sleeves are different sizes; a first collar configured to compress at least one of the sleeves onto the first insulated lead to form a seal between the first insulated lead and the elongate member; a second collar configured to compress at least one of the sleeves onto the second insulated lead to form a seal between the second insulated lead and the elongate member; and a connector configured to be received by elongate cavity, the connector configured to electrically connect an inner conductor of the first insulated lead with an inner conductor of the second insulated lead; a first insulator configured to inhibit electrical contact between the interior surface of the elongate member and one or more of the connector, the inner conductor of the first insulated lead, and the inner conductor of the second insulation lead. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 24, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a first insulated lead of a heat trace cable into a sleeve cavity of a first sleeve of a fitting and a second insulated lead of the heat trace cable into a sleeve cavity of a second sleeve of the fitting, the fitting comprising: an elongate member comprising a first end, a second end, and an interior surface defining an elongate cavity, wherein the first end and second end are open; the first sleeve and the second sleeve; and a first collar and a second collar, wherein the fitting is configured to operate at a temperature greater than 700 degrees Fahrenheit; electrically connecting an inner conductor of the first insulated lead and an inner conductor of the second insulated lead utilizing a connector; disposing the connector into the elongate cavity of the fitting; positioning a first insulator intermediate the connector the interior surface; compressing the first sleeve onto the first insulated lead with the first collar to form a seal between the first insulated lead and the elongate member; and compressing the second sleeve onto the second insulated lead with the second collar to form a seal between the second insulated lead and the elongate member, thereby forming a hot-hot junction, a hot-cold junction, or a cold-cold junction. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 29, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a first collar configured to compress the first sleeve onto the first insulated lead to form a seal between the first insulated lead and the elongate member; a second collar configured to compress the second sleeve onto the second insulated lead to form a seal between the second insulated lead and the elongate member;8 312518823.1a connector configured to be received by elongate cavity, the connector configured to electrically connect an inner conductor of the first insulated lead with an inner conductor of the second insulated lead; and a first insulator configured to inhibit electrical contact between the interior surface of the elongate member and one or more of the connector, the inner conductor of the first insulated lead, and the inner conductor of the second insulation lead.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847